DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 6-14, and 17-23 are pending under this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/02/2021 has been entered.

Response to Arguments
Applicant's arguments filed on February 2, 2021, have been fully considered.
Applicant argues that the independent claims 1, 8, and 14 cite the limitation of "wherein the common asset container comprises assets that are common to the first asset container and the second asset container" (emphasis added). Applicant argues that the prior arts on record do not disclose or suggest the claimed features as claimed in the independent claim 1:
“Applicant respectfully points out as noted in Fig. 4 of Yan, the parent asset container and each of the child asset containers contains an address to a different asset object. For example, the parent in Yan, Al, contains the address Dl, the child, A2, contains the address D3, and the child A3, contains the address D3. These are addresses to different asset objects. Since Yan’s addresses are to different objects, this feature of Yan discloses cannot teach or suggest any type of “common asset” because the addresses point to different objects. There is no structure in Yan that resembles a common asset between the parent container and the child container. Therefore, Yan does not teach or suggest a “common asset container” “wherein the common asset container comprises assets that are common to the first asset container and the second asset container” of the claim”.
Examiner replies that the cited portion (Fig. 4 of Yan, US 20190251076 A1) of the prior art in the Office action may not exactly teach that the common asset container comprises assets that are common to the first asset container and the second asset container. However, in another embodiment, Yan teaches that the common asset container comprises assets that are common to the first asset container and the second asset container (See Yan: Fig. 3, and [0046], “It is worthwhile to note that a blockchain node in the blockchain network respectively creates asset containers corresponding to asset objects A1 to A4, to record field information such as asset address fields, storage information fields, contract content fields, and anti-replay attack count fields of asset objects A1 to A4”; and [0047], “FIG. 3 is a schematic diagram illustrating establishing an association relationship between asset objects, according to a first example implementation.  As shown in FIG. 3, a blockchain node in a blockchain network can configure asset object A2 and asset object A3 as asset objects belonging to asset object A1, to establish an association relationship of a hierarchical structure between asset objects A1 to A3.  Asset object A1 is used as a parent asset object (corresponding to a parent asset container), and asset objects A2 and A3 are used as child asset objects (corresponding to child asset containers)”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Psistakis, etc. (US 20120229449 A1) in view of Dishno (US 20150091906 A1), and further in view of Yan (US 20190251076 A1), Karstens (US 20100095248 A1), and Zaleski, etc. (US 20090055735 A1).
Regarding claim 1, Psistakis teaches that a system (See Psistakis: Fig. 1, and [0038], "FIG. 1 is a high level diagram showing an exemplary embodiment of a virtual file layout. Virtual files, in general, are abstract chunks of data that can be edited, managed and transmitted between different instantiations of the authoring system over a network or on the same computer in real 
at least one processor (See Psistakis: Fig. 1, and [0038], "Virtual files, in general, are abstract chunks of data that can be edited, managed and transmitted between different instantiations of the authoring system over a network or on the same computer in real time and are managed by a corresponding virtual file system (VFS)"); and
memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations (See Psistakis: Fig. 11, and [0108], "FIG. 11 shows a functional block level diagram of a device incorporating an authoring system in accordance with an exemplary embodiment. Device 1112, also referred to as a local computer, includes a plurality of hardware components, such as a central processing unit, a volatile system memory, a non-volatile system memory and input/output interfaces") comprising:
receiving a user selection of a first structure for a three-dimensional (3D) environment (See Psistakis: Fig. 2, and [0053], "FIG. 2 is a graphical user interface (GUI) of a 3D authoring system according to an exemplary embodiment. The GUI, as shown, includes Browser Window 202, Viewport Panel 204, Options Panel 206 and Connection Panel 208. Here, the GUI displays (i) a plurality of media data (214, 224, 234, 244) that the user is editing or viewing in the viewport panel and (ii) a structure of Virtual File System 222 in Browser Window 202. The same GUI can be extended to display the User Interface of the editing tools that act on the virtual files that the user selects");

generating, using the first asset container and a common asset container, the 3D environment (See Psistakis: Fig. 2, and [0054], "The Browser Window displays the current loaded set of Virtual Files. The Viewport Panel displays the rendered output of a set of the loaded Virtual Files. The Viewport Panel also allows users to collaborate and interact in the 3D space by allowing each user to select the rendered output (such as 3D items) that is visible and change the point of view of the viewport panel in real time. The Viewport Panel further allows each user to drag 3D Editing handles that are placed within the Viewport Panel, either by the Editing environment or by any editing tool that acts on the Virtual Files. The purpose of the 3D Editing Handles is to simplify editing (3D manipulation) operations for the user");
receiving a user selection to change the first structure to a second structure (See Psistakis: Fig. 21, and [0190], "The other modules are simply shown for illustrative purposes and 
accessing a second asset container associated with the second structure that comprises a second set of assets different from the first set of assets;
removing the first structure associated with the first set of assets from the generated 3D environment;
generating the second structure using the second set of assets in the generated 3D environment (See Psistakis: Fig. 21, and [0191], "A communicated virtual file may or may not require translation to be edited by an editing application at another instance. Should the editing application be able to edit virtual files directly, then no translation is necessary. Otherwise, appropriate translation of the virtual file takes place so that the editing application is able to edit the translated virtual file"); and

However, Psistakis fails to explicitly disclose that accessing a second asset container associated with the second structure that comprises a second set of assets different from the first set of assets; removing the first structure associated with the first set of assets from the generated 3D environment; and wherein the common asset container comprises assets that are common to the first asset container and the second asset container.
However, Dishno teaches that accessing a second asset container associated with the second structure that comprises a second set of assets different from the first set of assets (See Dishno: Fig. 9, and [0099], "When such a threshold is crossed, a background process may retrieve a second website (via URL or other appropriate resource) while the existing view (representing a first website) is maintained"; and [0203], "Some embodiments may retrieve connecting grid definitions upon loading of the particular URL, where the connecting grid 
removing the first structure associated with the first set of assets from the generated 3D environment (See Dishno: Fig. 18, and [0195], "Process 1800 may then determine (at 1870) whether a boundary has been triggered (and/or other appropriate criteria are met). Such a boundary may be associated with, for instance, a window, door, stairs, room, etc. If the process determines (at 1870) that no boundary has been triggered, the process may repeat operation 1870 until the process determines (at 1870) that a boundary has been triggered. The process may then remove (at 1880) previous, unneeded structure(s) and/or other elements from the view. Such elements may be removed based on various appropriate criteria (e.g., virtual distance from the virtual user, number of boundaries between the current position of the virtual user and the element(s) to be removed, etc.)").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Psistakis to have accessing a second asset container associated with the second structure that comprises a second set of assets different from the first set of assets; and removing the first structure associated with the first set of assets from the generated 3D environment as taught by Dishno in order to assist in retaining smooth animation (See Dishno: Fig. 18, and [0196], "In this way, any element that is no longer required may be removed as part of a memory management process to assist in retaining smooth animation"). Psistakis teaches a method and system that may provide the virtual file structures and its management mechanism for 3D authoring application, and Dishno teaches a system and method that may provide the client with functions to interpret 3D structure 
However, Psistakis, modified by Dishno, fails to explicitly disclose that wherein the common asset container comprises assets that are common to the first asset container and the second asset container.
However, Yan teaches that wherein the common asset container comprises assets that are common to the first asset container and the second asset container (See Yan: Fig. 3, and [0046], “It is worthwhile to note that a blockchain node in the blockchain network respectively creates asset containers corresponding to asset objects A1 to A4, to record field information such as asset address fields, storage information fields, contract content fields, and anti-replay attack count fields of asset objects A1 to A4”; and [0047], “FIG. 3 is a schematic diagram illustrating establishing an association relationship between asset objects, according to a first example implementation.  As shown in FIG. 3, a blockchain node in a blockchain network can configure asset object A2 and asset object A3 as asset objects belonging to asset object A1, to establish an association relationship of a hierarchical structure between asset objects A1 to A3.  Asset object A1 is used as a parent asset object (corresponding to a parent asset container), and asset objects A2 and A3 are used as child asset objects (corresponding to child asset containers)”; and Figs. 5 and 16, and [0088], "At 1608, in response to receiving the request, an asset container is generated based on the asset objects. The asset container can be generated 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Psistakis to have wherein the common asset container comprises assets that are common to the first asset container and the second asset container as taught by Yan in order to improve asset object management efficiency (See Yan: [0037], " In an implementation, unified maintenance can be performed on a plurality of associated asset containers in the asset container group based on an association relationship between asset containers in the asset container group, to implement batch management of corresponding asset objects. Therefore, there is no need to perform separate management on each asset object, so that asset object management efficiency of the block-chain network can 
Regarding claim 2, Psistakis, Dishno, Yan, Karstens, and Zaleski teach all the features with respect to claim 1 as outlined above. Further, Psistakis teaches that the system of claim 1, wherein the set of operations further comprises receiving a user selection of content to include in the 3D environment, and wherein the environment data file further comprises information about the selected content (See Psistakis: Fig. 1, and [0057], "Editing Tools can be designed for each type of media content and its corresponding Virtual File Layouts. Such tools may display both data and editing inputs, both in the Viewport panel (in 3D space) and in the Options Panel (2D interface). Each type of media content is associated with a set of Virtual File Layouts, and each Virtual File Layout is edited through a set of Editing Tools. Such Tools may be either type- specific, or generic, i.e. acting on all Virtual File Layouts").
Regarding claim 3, Psistakis, Dishno, Yan, Karstens, and Zaleski teach all the features with respect to claim 1 as outlined above. Further, Psistakis teaches that the system of claim 1, wherein removing the first structure associated with the first set of assets comprises identifying assets in the 3D environment associated with the first asset container (See Psistakis: Fig. 1, and 
Regarding claim 4, Psistakis, Dishno, Yan, Karstens, and Zaleski teach all the features with respect to claim 1 as outlined above. Further, Dishno teaches that the system of claim 1, wherein the set of operations further comprises generating a placeholder indication that the second asset container associated with the second structure is loading (See Dishno: Fig. 11, and [0161], "Connecting grids may allow virtual cities (and/or other communities) to be designed by associating sets of 3D buildings (or zones) on one or more connecting grid. Such virtual cities may not necessarily be exclusive. For instance, a corporate storefront may be placed within various different virtual communities, as appropriate").
Regarding claim 6, Psistakis, Dishno, Yan, Karstens, and Zaleski teach all the features with respect to claim 1 as outlined above. Further, Psistakis teaches that the system of claim 1, wherein the set of operations further comprises storing the generated environment data file in an authored environment data store (See Psistakis: Fig. 19, and [0166], "According to workflow 1750, at the initial step 1752 the conventional authoring system updates the local files from a depository. Then, at step 1754, the conventional authoring system determines if the scene is an existing scene or not. If it is an existing scene then, in step 1760, the user loads the scene file and in the next step, step 1762, edits the scene locally. If the scene is not an existing scene, 
Regarding claim 7, Psistakis, Dishno, Yan, Karstens, and Zaleski teach all the features with respect to claim 1 as outlined above. Further, Dishno teaches that the system of claim 1, wherein each asset of the first set of assets is associated with an identifier of the first asset container, and wherein removing the first structure comprises identifying assets of the first asset container in the 3D environment based on the identifier of the first asset container (See Dishno: Fig. 19, and [0203], "Some embodiments may retrieve connecting grid definitions upon loading of the particular URL, where the connecting grid defines the relative position of a set of websites (each identified by URL) in relation to each other").
Regarding claim 8, Psistakis, Dishno, Yan, Karstens, and Zaleski teach all the features with respect to claim 1 as outlined above. Further, Psistakis, Dishno, Yan, Karstens, and Zaleski teach that a method for processing a three- dimensional (3D) environment that comprises a first structure (See Psistakis: Fig. 1, and [0038], "FIG. 1 is a high level diagram showing an exemplary embodiment of a virtual file layout. Virtual files, in general, are abstract chunks of data that can be edited, managed and transmitted between different instantiations of the authoring system over a network or on the same computer in real time and are managed by a corresponding virtual file system (VFS). A virtual file (VF) represents actual data that the user is currently editing"), the method comprising:
accessing an environment data file for the 3D environment that comprises the first structure (See Psistakis: Fig. 1, and [0047], "The structure of an exemplary VFL of the 3D authoring system is shown in FIG. 1. VF 100 includes a static part 102, 110 and a dynamic part 
receiving a user selection to change the first structure to a second structure (See Psistakis: Fig. 21, and [0190], "The other modules are simply shown for illustrative purposes and play no role for the dynamic data exchange between applications. First instance 1900 includes editing application 1902. Second instance 1910 includes editing application 1932. In the example of FIG. 19, editing application 1902 is different from editing application 1932. According to an aspect of this invention, editing application 1902 edits a 3D media content to create a 3D object representation. Then, Kernel and Virtual File System module 1920 translates the 3D object representation into a virtual file. Then, NAM 1904 mirrors the virtual file. Then it communicates with NAM 1934 to transmit the mirrored virtual file to create a copy of the virtual file at second instance 1910. Similarly, at second instance 1910, editing application 1932 edits a 3D media content to create a 3D object representation. Then, Kernel and Virtual File System module 1950 translates the 3D object representation into a virtual file. Then, NAM 1934 
accessing a second asset container associated with the second structure that comprises a second set of assets different from the first set of assets (See Dishno: Fig. 9, and [0099], "When such a threshold is crossed, a background process may retrieve a second website (via URL or other appropriate resource) while the existing view (representing a first website) is maintained"; and [0203], "Some embodiments may retrieve connecting grid definitions upon loading of the particular URL, where the connecting grid defines the relative position of a set of websites (each identified by URL) in relation to each other");
removing, based on an association with the first asset container, the first structure associated with the first set of assets from the 3D environment (See Dishno: Fig. 18, and [0195], "Process 1800 may then determine (at 1870) whether a boundary has been triggered (and/or other appropriate criteria are met). Such a boundary may be associated with, for instance, a window, door, stairs, room, etc. If the process determines (at 1870) that no boundary has been triggered, the process may repeat operation 1870 until the process determines (at 1870) that a boundary has been triggered. The process may then remove (at 1880) previous, unneeded structure(s) and/or other elements from the view. Such elements may be removed based on various appropriate criteria (e.g., virtual distance from the virtual user, number of boundaries between the current position of the virtual user and the element(s) to be removed, etc.)");
generating the second structure using the second set of assets in the 3D environment (See Psistakis: Fig. 21, and [0191], "A communicated virtual file may or may not require translation to be edited by an editing application at another instance. Should the editing 
generating an updated environment data file that comprises information about at least the second asset container (See Psistakis: Fig. 19-21, and [0171], "In yet a further exemplary embodiment, one or more users are editing a scene while the 3D application is executing. The concurrent editing and execution is a key function enabled by the modular nature of the architecture. As the underlying Core Framework and kernel are the same, a user needs only execute in parallel an editing module and an application module. In such a way, changes made to a scene (i.e. a set of Virtual Files) are rendered and visualized in real time in a substantially seamless way without a need to pause the application, let alone closing and reloading"; and Fig. 12, and [0121], "1222 includes a set of functionalities that allow editing or rendering of VF 1230. In the example of FIG. 12, such functionalities include 3D Model Rendering, Edit Model Geometry, Edit Model Lad and Assign Material. One skilled in the art may appreciate that these functionalities are merely shown as examples. Any functionality may be part of 3D Model Resources Handle 1222. Finally, in Step 3, these functionalities are performed on VF 1230 to update at least one property of a chunk of VF 1230") and a common assets container, wherein the common asset container comprises assets that are common to the first asset container and the second asset container (See Yan: Fig. 3, and [0046], “It is worthwhile to note that a blockchain node in the blockchain network respectively creates asset containers corresponding to asset objects A1 to A4, to record field information such as asset address fields, storage information fields, contract content fields, and anti-replay attack count fields of asset objects 
claim 9, Psistakis, Dishno, Yan, Karstens, and Zaleski teach all the features with respect to claim 8 as outlined above. Further, Psistakis teaches that the method of claim 8, wherein the accessed environment data file further comprises information about content to include in the 3D environment (See Psistakis: Fig. 1, and [0057], "Editing Tools can be designed for each type of media content and its corresponding Virtual File Layouts. Such tools may display both data and editing inputs, both in the Viewport panel (in 3D space) and in the Options Panel (2D interface). Each type of media content is associated with a set of Virtual File Layouts, and each Virtual File Layout is edited through a set of Editing Tools. Such Tools may be either type- specific, or generic, i.e. acting on all Virtual File Layouts"), and wherein generating the updated environment data file further comprises including information relating to the content (See Psistakis: Fig. 12, and [0121], "1222 includes a set of functionalities that allow editing or rendering of VF 1230. In the example of FIG. 12, such functionalities include 3D Model Rendering, Edit Model Geometry, Edit Model Lad and Assign Material. One skilled in the art may appreciate that these functionalities are merely shown as examples. Any functionality may be part of 3D Model Resources Handle 1222. Finally, in Step 3, these functionalities are performed on VF 1230 to update at least one property of a chunk of VF 1230").
Regarding claim 10, Psistakis, Dishno, Yan, Karstens, and Zaleski teach all the features with respect to claim 8 as outlined above. Further, Dishno teaches that the method of claim 8, further comprising generating a placeholder indication that the second asset container associated with the second structure is loading (See Dishno: Fig. 11, and [0161], "Connecting grids may allow virtual cities (and/or other communities) to be designed by associating sets of 3D buildings (or zones) on one or more connecting grid. Such virtual cities may not necessarily 
Regarding claim 11, Psistakis, Dishno, Yan, Karstens, and Zaleski teach all the features with respect to claim 10 as outlined above. Further, Dishno teaches that the method of claim 10, wherein the placeholder indication is generated after removing the first structure associated with the first set of assets from the generated 3D environment (See Dishno: Fig. 20, and [0204], "As the user 1930 moves to another position (and associated zone 1910) as shown in FIG. 20, several zones 1910 are added to the surrounding zone area (i.e., the currently viewable elements of the 3D environment 1900), as shown by a first fill pattern. In addition, several zones 1910 are removed from the surrounding area, as shown by a second fill pattern. Such updates to the currently loaded surrounding zones may be implemented using a process such as process 1800").
Regarding claim 12, Psistakis, Dishno, Yan, Karstens, and Zaleski teach all the features with respect to claim 8 as outlined above. Further, Psistakis teaches that the method of claim 8, further comprising storing the updated environment data file in an authored environment data store (See Psistakis: Fig. 19, and [0166], "According to workflow 1750, at the initial step 1752 the conventional authoring system updates the local files from a depository. Then, at step 1754, the conventional authoring system determines if the scene is an existing scene or not. If it is an existing scene then, in step 1760, the user loads the scene file and in the next step, step 1762, edits the scene locally. If the scene is not an existing scene, then in step 1756, the user creates and new scene file and in step 1758 saves the scene to the repository so the user can edit the scene in step 1762").
claim 13, Psistakis, Dishno, Yan, Karstens, and Zaleski teach all the features with respect to claim 8 as outlined above. Further, Psistakis and Yan teach that the method of claim 8, wherein the accessed environment data file and the updated environment data file each further comprise information relating to the common asset container (See Psistakis: Fig. 17, and [0161], "The server-based model is ideal when a relatively large team accesses random files from a common pool. In the example of a 3D Video Game Development project, the Art Director would load a particular scene (or range of scenes) in the central server and assigns permissions for each team member and Virtual File, thus assigning jobs to users. Then, users can connect on the server and edit their assigned 3D media data concurrently. The Art Director would be able to supervise the editing process by connecting to the central server and reviewing changes as they happen. When the current editing session is finished, the scene is exported (saved) and a new scene is loaded on the server. Although the Central Server has no means of visualizing the Virtual Files it hosts (since no respective Virtual File Handle module has been loaded to reduce resource requirements), it has all the necessary management and delivery functionality since the core Virtual File system is type-agnostic and interacts with the Virtual Files in an abstract way"; and See Yan: Fig. 3, and [0047], "Asset object Al is used as a parent asset object (corresponding to a parent asset container), and asset objects A2 and A3 are used as child asset objects (corresponding to child asset containers). Specifically, the block-chain node can write address D2 of asset object A2 to an asset address field of asset object A1, so that asset object A2 is configured as a child asset object belonging to asset object A1. Similarly, the block-chain node can write address D3 of asset object A3 to the asset address field of asset object A1, so that asset object A3 is configured as a child asset object belonging to 
Regarding claim 14, Psistakis, Dishno, Yan, Karstens, and Zaleski teach all the features with respect to claim 1 as outlined above. Further, Psistakis, Dishno, Yan, Karstens, and Zaleski teach that a method for generating a three- dimensional (3D) environment (See Psistakis: Fig. 1, and [0038], "FIG. 1 is a high level diagram showing an exemplary embodiment of a virtual file layout. Virtual files, in general, are abstract chunks of data that can be edited, managed and transmitted between different instantiations of the authoring system over a network or on the same computer in real time and are managed by a corresponding virtual file system (VFS). A virtual file (VF) represents actual data that the user is currently editing"), comprising:
receiving a user selection of a first structure for a 3D environment (See Psistakis: Fig. 2, and [0053], "FIG. 2 is a graphical user interface (GUI) of a 3D authoring system according to an exemplary embodiment. The GUI, as shown, includes Browser Window 202, Viewport Panel 204, Options Panel 206 and Connection Panel 208. Here, the GUI displays (i) a plurality of media data (214, 224, 234, 244) that the user is editing or viewing in the viewport panel and (ii) a structure of Virtual File System 222 in Browser Window 202. The same GUI can be extended to display the User Interface of the editing tools that act on the virtual files that the user selects");
accessing a first asset container associated with the first structure (See Psistakis: Fig. 1, and [0047], "The structure of an exemplary VFL of the 3D authoring system is shown in FIG. 1. VF 100 includes a static part 102, 110 and a dynamic part 105. Static part 102, 110 includes a Chunks section 102 and a Connections section 110. A first set of Chunks (Chunk 1 ... Chunk 5) in 
generating, using the first asset container and a common asset container, the 3D environment (See Psistakis: Fig. 2, and [0054], "The Browser Window displays the current loaded set of Virtual Files. The Viewport Panel displays the rendered output of a set of the loaded Virtual Files. The Viewport Panel also allows users to collaborate and interact in the 3D space by allowing each user to select the rendered output (such as 3D items) that is visible and change the point of view of the viewport panel in real time. The Viewport Panel further allows each user to drag 3D Editing handles that are placed within the Viewport Panel, either by the Editing environment or by any editing tool that acts on the Virtual Files. The purpose of the 3D Editing Handles is to simplify editing (3D manipulation) operations for the user");
receiving a user selection to change the first structure to a second structure (See Psistakis: Fig. 21, and [0190], "The other modules are simply shown for illustrative purposes and play no role for the dynamic data exchange between applications. First instance 1900 includes editing application 1902. Second instance 1910 includes editing application 1932. In the example of FIG. 19, editing application 1902 is different from editing application 1932. According to an aspect of this invention, editing application 1902 edits a 3D media content to 
accessing a second asset container associated with the second structure that comprises a second set of assets different from the first set of assets (See Dishno: Fig. 9, and [0099], "When such a threshold is crossed, a background process may retrieve a second website (via URL or other appropriate resource) while the existing view (representing a first website) is maintained"; and [0203], "Some embodiments may retrieve connecting grid definitions upon loading of the particular URL, where the connecting grid defines the relative position of a set of websites (each identified by URL) in relation to each other");
removing the first structure associated with the first set of assets from the generated 3D environment (See Dishno: Fig. 18, and [0195], "Process 1800 may then determine (at 1870) whether a boundary has been triggered (and/or other appropriate criteria are met). Such a boundary may be associated with, for instance, a window, door, stairs, room, etc. If the process determines (at 1870) that no boundary has been triggered, the process may repeat operation 1870 until the process determines (at 1870) that a boundary has been triggered. The process may then remove (at 1880) previous, unneeded structure(s) and/or other elements from the 
generating the second structure using the second set of assets in the generated 3D environment (See Psistakis: Fig. 21, and [0191], "A communicated virtual file may or may not require translation to be edited by an editing application at another instance. Should the editing application be able to edit virtual files directly, then no translation is necessary. Otherwise, appropriate translation of the virtual file takes place so that the editing application is able to edit the translated virtual file"); and
generating an environment data file that comprises information about at least the common asset container and the second asset container (See Psistakis: Fig. 19-21, and [0171], "In yet a further exemplary embodiment, one or more users are editing a scene while the 3D application is executing. The concurrent editing and execution is a key function enabled by the modular nature of the architecture. As the underlying Core Framework and kernel are the same, a user needs only execute in parallel an editing module and an application module. In such a way, changes made to a scene (i.e. a set of Virtual Files) are rendered and visualized in real time in a substantially seamless way without a need to pause the application, let alone closing and reloading"), wherein the common asset container comprises assets that are common to the first asset container and the second asset container (See Yan: Fig. 3, and [0046], “It is worthwhile to note that a blockchain node in the blockchain network respectively creates asset containers corresponding to asset objects A1 to A4, to record field information such as asset address fields, storage information fields, contract content fields, and anti-replay attack 
claim 17, Psistakis, Dishno, Yan, Karstens, and Zaleski teach all the features with respect to claim 14 as outlined above. Further, Dishno teaches that the method of claim 14, further comprising generating a placeholder indication that the second asset container associated with the second structure is loading (See Dishno: Fig. 11, and [0161], "Connecting grids may allow virtual cities (and/or other communities) to be designed by associating sets of 3D buildings (or zones) on one or more connecting grid. Such virtual cities may not necessarily be exclusive. For instance, a corporate storefront may be placed within various different virtual communities, as appropriate").
Regarding claim 18, Psistakis, Dishno, Yan, Karstens, and Zaleski teach all the features with respect to claim 17 as outlined above. Further, Dishno teaches that the method of claim 17, wherein the placeholder indication is generated after removing the first structure associated with the first set of assets from the generated 3D environment (See Dishno: Fig. 20, and [0204], "As the user 1930 moves to another position (and associated zone 1910) as shown in FIG. 20, several zones 1910 are added to the surrounding zone area (i.e., the currently viewable elements of the 3D environment 1900), as shown by a first fill pattern. In addition, several zones 1910 are removed from the surrounding area, as shown by a second fill pattern. Such updates to the currently loaded surrounding zones may be implemented using a process such as process 1800").
Regarding claim 19, Psistakis, Dishno, Yan, Karstens, and Zaleski teach all the features with respect to claim 14 as outlined above. Further, Psistakis teaches that the method of claim 14, further comprising storing the generated environment data file in an authored environment data store (See Psistakis: Fig. 19, and [0166], "According to workflow 1750, at the initial step 
Regarding claim 20, Psistakis, Dishno, Yan, Karstens, and Zaleski teach all the features with respect to claim 14 as outlined above. Further, Dishno teaches that the method of claim 14, wherein each asset of the first set of assets is associated with an identifier of the first asset container, and wherein removing the first structure comprises identifying assets of the first asset container in the 3D environment based on the identifier of the first asset container (See Dishno: Fig. 19, and [0203], "Some embodiments may retrieve connecting grid definitions upon loading of the particular URL, where the connecting grid defines the relative position of a set of websites (each identified by URL) in relation to each other").
Regarding claim 21, Psistakis, Dishno, Yan, Karstens, and Zaleski teach all the features with respect to claim 1 as outlined above. Further, Yan teaches that the system of claim 1, wherein the assets that are common to the first asset container and the second asset container are retained in the 3D environment in response to the second structure being loaded into the 3D environment (See Yan: Figs. 3-4, and [0203], "FIG. 4 is a schematic diagram illustrating transferred asset objects, according to a first example implementation. As shown in FIG. 4, an asset object transfer instruction is initiated for asset object A1, address D1 can be deleted from an asset address field of account U1, and address D1 is added to an asset address field of 
Regarding claim 22, Psistakis, Dishno, Yan, Karstens, and Zaleski teach all the features with respect to claim 1 as outlined above. Further, Karstens teaches that the system of claim 1, wherein the assets that are common to the first asset container and the second asset container include a skybox texture (See Karstens: Fig. 1, and [0018], “Container 120 can be presented with a border 123 around the perimeter which can be one of a variety of colors, patterns, images, line types, and the like.  Alternatively, each icon 111 can be presented with a border around the icon image indicating the icon 111 belongs to a specific container 120.  For instance, each icon in container 120 can be presented with a green border around the icon image perimeter.  In one embodiment, area 124 can be a colored region which can be specified by the user and/or selected by interface 110.  Area 124 can be configured to appear as a shaded region, can include an image within the area 124, and the like.  Container 120 visual indicators (e.g., border color) can be presented separately or in any combination thereof”).
Regarding claim 23, Psistakis, Dishno, Yan, Karstens, and Zaleski teach all the features with respect to claim 1 as outlined above. Further, Karstens teaches that the system of claim 1, wherein the assets that are common to the first asset container and the second asset container are contained in a plurality of the common asset containers (See Karstens: Fig. 2, and [0028], 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON G LIU/Primary Examiner, Art Unit 2612